ROBERT P. SMITH, Jr., Judge.
The deputy’s order awarding attorneys’ fees for the carrier’s “bad faith” handling of this claim, § 440.34(2)(b), Fla-Stat. (1979), is flawed by factual misstatements and implications that are not sustainable by any view of the record. The asserted cumulative effect of the several episodes relied upon as showing bad faith handling is therefore not as portrayed by the order appealed, and the award of attorneys’ fees must be reversed. The parties agree that the deputy also erred in awarding wage loss benefits from October 30,1980, to February 28, 1981, those benefits having previously been paid. In all other respects the deputy’s order of November 18, 1982, is to be affirmed.
*934AFFIRMED in part, REVERSED in part.
SHIVERS and NIMMONS, JJ., concur.